Case 6:20-cr-00071-JDK-JDL Document 14 Filed 11/13/20 Page 1 of 2 PageID #: 29




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

UNITED STATES OF AMERICA                        '
                                                '
V.                                              ' CRIMINAL NO. 6:20-CR-71
                                                '
JENNIFER REBEKAH HAWTHORNE                      '


                               NOTICE OF PLEA AGREEMENT

        The United States of America would show the Court that the defendant, Jennifer

Rebekah Hawthorne, through her counsel of record, Matthew W. Millslagle, and the

government, have entered into a written plea agreement in relation to the charges now

pending before this Court.

                                                Respectfully submitted,

                                                STEPHEN J. COX
                                                UNITED STATES ATTORNEY


                                                /s/ Alan R. Jackson
                                                ALAN R. JACKSON
                                                Assistant U. S. Attorney
                                                110 N. College, Suite 700
                                                Tyler TX 75702
                                                Texas Bar No. 10453300
                                                (903) 590-1400
                                                alan.jackson@usdoj.gov




Notice of Plea Agreement - Page 1 of 2
Case 6:20-cr-00071-JDK-JDL Document 14 Filed 11/13/20 Page 2 of 2 PageID #: 30




                                  CERTIFICATE OF SERVICE

        On November 13, 2020, I, Alan R. Jackson, Assistant U. S. Attorney for the

Eastern District of Texas, do hereby certify that a true and correct copy of the

foregoing instrument has been served on the following according to the Federal

Rules of Criminal Procedure and the rules of this Court: Matthew W. Millslagle,

attorney for the Defendant.

                                               /s/ Alan R. Jackson
                                               ALAN R. JACKSON




Notice of Plea Agreement - Page 2 of 2
